Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation of REQUEST FOR RECONSIDERATION/OTHER 12. The request for reconsideration has been considered but does NOT place the application in condition for allowance because:


Applicant argues, “ 


    PNG
    media_image1.png
    825
    745
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    319
    746
    media_image2.png
    Greyscale

”  (Applicant’s Response 4/16/2021) 
Examiner respectfully disagrees with the applicant's argument. Applicant argues that ZHANG does not disclose  “each frequency spreading code corresponds to a starting point for transmission of a respective UE.” Examiner respectfully submits that ZHANG in at least Fig. 8, and ¶85-87 discloses that each of the UE A and UE B have a respective frequency spreading code. This spreading code is used for transmission at a time symbol. 
[0085] When the UE A transmits a short PUCCH signal 730 on the RB 210, the UE A applies the frequency spreading sequences 710 and 714 to the DMRS 722 and the UCI 720, respectively. As shown, the frequency spreading sequence 710 is separately applied to a pair of subcarriers 212 indexed 1 and 4 and a pair of subcarriers 212 indexed 7 and 10. The frequency spreading sequence 714 is separately applied to a pair of subcarriers 212 indexed 0 and 2, a pair of subcarriers 212 indexed 3 and 5, a pair of subcarriers 212 indexed 6 and 8, and a pair of subcarriers 212 indexed 9 and 11. 

[0086] When the UE B transmits a short PUCCH signal 730 on the RB 210, the UE B applies the frequency spreading sequences 712 and 716 to the DMRS 722 and the UCI 720, respectively. As shown, the frequency spreading sequence 712 is separately applied to a pair of subcarriers 212 indexed 1 and 4 and a pair of subcarriers 212 indexed 7 and 10. The frequency spreading sequence 716 is separately applied to a pair of subcarriers 212 indexed 0 and 2, a pair of subcarriers 212 indexed 3 and 5, a pair of subcarriers 212 indexed 6 and 8, and a pair of subcarriers 212 indexed 9 and 11. 

[0087] FIG. 8 illustrates an uplink control channel multiplexing scheme 800 for short PUCCH signals 630 of format 2 according to embodiments of the present disclosure. The scheme 800 may be employed by UEs such as the UEs 115 and 300 and BSs such as the BSs 105 and 400. The scheme 800 is similar to the scheme 700, but illustrates the multiplexing of short PUCCH signals 630 with a duration of 2 symbols 216 instead of one symbol 216. The UE A and the UE B may simultaneously transmit a PUCCH format 2 signal 630 on the same RB 210 using the same mechanisms as described in the scheme 700.


    PNG
    media_image3.png
    1036
    686
    media_image3.png
    Greyscale


SEO, however, discloses that the transmission timings for transmissions from the two UEs are different.
[0359] For example, when a first UE transmits a first D2D signal in Unit #0-0 to Unit #0-7, a second D2D signal may be generated in a second UE in the middle of the first subframe. In this case, the second UE is able to transmit the second D2D signal in Unit #1-0 to Unit #1-7, without waiting until the staring time of Unit #0-8. However, the second UE uses an RU that does not overlap with an RU used by the first UE by detecting a signal of the first UE



    PNG
    media_image4.png
    773
    1146
    media_image4.png
    Greyscale

	Applicants contend that ZHANG modified by SEO does not disclose “for different spreading sequences”. ZHANG expressly discloses this as above where each UE A and UE B have a corresponding transmission time for their respective transmission. ZHANG discloses those transmission point is the same. However, SEO discloses that these transmission points are different. A person of ordinary skill in the art would be motivated to use the technique of SEO to increase resource utilization and minimize interference between transmissions.

Applicants argue,
“
    PNG
    media_image5.png
    557
    755
    media_image5.png
    Greyscale
”
Applicants further contend that combination of ZHANG with SEO is “hard”. However, the benefits of combining ZHANG;s invention with SEO’s technique, could in at least some scenarios, outweigh the complexity of combining them. Therefore, it would be obvious to combine given the motivation of, for example, resource utilization improvement. 


Applicants argue,	
    PNG
    media_image6.png
    492
    759
    media_image6.png
    Greyscale
”
	Furthermore, regarding feature 5, the Applicants argue that the different spreading codes are not used by ZHANG modified by SEO “when the transmission starting points of the terminals are different”. The argument seems to assume that there is a cause-and-effect relationship between the transmission starting points being different and the use of different frequency spreading code. This, however, is abset from the claim. The “when” does not imply a cause-and-effect relationship between the two and as long as the two actions of using different frequency spreading codes and the transmission starting time points of the terminal being different occur in the combination of ZHANG modified by SEO, it would be reasonably interpreted, by a person of ordinary skill in the art, as the claimed feature 5. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


All remaining arguments are based on the above addressed arguments, and are fully responded to as above.

/OMER S MIAN/Primary Examiner, Art Unit 2461